Silverman, J. (concurring).
It is the claim of defendant that the original arrest was illegal and that his inculpatory" statement was so directly the result of the illegal arrest as to require suppression of the statement. Between the time of the original arrest and the inculpatory statement defendant’s photograph had been identified by the victim as one of the robbers; and defendant had been given appropriate Miranda warnings and waived his right to remain silent. Consideration of the relationship between the allegedly illegal arrest and the statement persuades me that the statement should not be suppressed: (1) We may assume the original arrest to have been illegal (but cf. People v Boyd, 79 AD2d 893). (Of course no one suggests that the subject of that illegal seizure, i.e., the defendant himself, should be suppressed [United States v Crews, 445 US 463; Frisbie v Collins, 342 US 519, 522].) All the other claims of invalidity are derivative from the original allegedly illegal arrest. (2) Because the arrest was illegal, defendant claims that the photographs of the defendant (and the others arrested with him) taken during the period of the detention pursuant to the illegal arrest were also illegal. (Again the District Attorney was not offering the photographs in evidence.) (3) Because the photographs were illegal, defendant claims that the victim’s photographic identification of the defendant was illegal. (The District Attorney was not offering evidence of this photographic identification.) (4) Because the photographic identification was illegal, defendant claims that the identification cannot furnish probable cause for continued arrest and detention, so that the detention continued to be illegal. (5) Because the arrest and detention continued to be illegal (see [1], [2], [3] and [4] above), defendant claims that his statement made after the identification by the victim is also illegal and must be suppressed. In addition to this triple or quadruple attenuation there is the further fact that defendant was repeatedly given Miranda warnings, which while not conclusive on the point “are an important factor, to be sure, in determining whether the confession is obtained by exploitation of an illegal arrest.” (Brown v Illinois, 422 US 590, 603.) In the usual suppression case the lack of probable cause to arrest is claimed to taint evidence seized as a result of the arrest. Here, however, we come full circle; now the claimed illegality of the evidence is said to taint the new probable cause. What should the police have done once the victim had identified defendant — whatever the source of the photographs? Should they reasonably have released him — and then rearrested him? Should they have released him, thrown away the photographs, tried to get other photographs and asked the victim for an identification from those photographs? Or should they have pretended they did not know there had ever been an identification? Surely the defendant was not entitled to be immunized forever from prosecution for his crime. And if the police should not have released him after the photographic identification, then his detention was now legal. In the circumstances, it seems to me that even if the illegality of the original arrest be assumed, that taint has been so attenuated and dissipated as not to require suppression of defendant’s statement. Put somewhat differently, the statement sought to be suppressed was not the “direct result of the unlawful nature of the police conduct.” (People v Townes, 41 NY2d 97, 101.)